IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-60730
                           Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN R. FLETCHER, also known as “JR,”

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                         (2:00-CR-121-1)
                      --------------------
                        January 21, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant     John   R.    Fletcher   appeals    from   his

conviction on four counts of using a communication facility in

committing a drug offense.    Fletcher contends, for the first time

on appeal, that the district court violated FED. R. CRIM. P. 11 by

failing to explain personally and in open court the maximum penalty

he faced and that the Sentencing Guidelines applied to his case.

He argues that the district court allowed him to plead guilty while



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
harboring the mistaken belief that he could receive no more than

four years’ imprisonment.

     When an appellant allows an error in a guilty-plea colloquy to

pass without objection, we review for plain error only.                     United

States v. Vonn, 535 U.S. 55, 122 S. Ct. 1043, 1046 (2002).                      To

establish plain error, an appellant must show that:                 (1) there is

an error (2) which is clear or obvious and (3) such error affects

his substantial rights.           United States v. Calverley, 37 F.3d 160,

162-64 (5th Cir. 1994)(en banc)(citing United States v. Olano, 507

U.S. 725, 731-37 (1993)).           If these factors are established, the

decision to    correct      the    forfeited   error   is   within    the    sound

discretion of the court, and the court will not exercise that

discretion    unless   the    error     seriously   affects    the    fairness,

integrity, or public reputation of judicial proceedings.                    Olano,

507 U.S. at 735-36.

     Rule 11 does not require district courts to ascertain that

defendants    know   that    multiple-count     sentences     may    be   imposed

consecutively.       See FED. R. CRIM. P. 11(c)(1).           Neither must a

district court inform a defendant that a sentence may be imposed

consecutively to any sentence that is already being served. United

States v. Saldana, 505 F.2d 628 (5th Cir. 1974).              Fletcher has not

shown a clear or obvious error.

     The district court did violate Rule 11 by failing to ascertain

whether Fletcher understood that the Sentencing Guidelines would


                                        2
apply to his case.   See FED. R. CRIM. P. 11(c)(1).   The district

court’s error did not, however, affect Fletcher’s substantial

rights, as Fletcher has not shown any likelihood that he would have

pleaded not guilty and proceeded to trial had he been so advised.

See United States v. Vasquez-Bernal, 197 F.3d 169, 171 (5th Cir.

1999), cert. denied, 528 U.S. 1130 (2000).

AFFIRMED.




                                3